Citation Nr: 0018059	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  99-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1. Entitlement to service connection for the cause of the 
veteran's death.
 
2.  Entitlement to Dependents' and Survivors' Educational 
Assistance under 38 U.S.C.A.  Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

This veteran had active service from October 1966 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in February 1989; the cause of death was 
cardiac arrest due to septic shock due to right thalamic 
glioblastoma multiforme, with aspiration pneumonia as a 
significant contributing factor.  

2.  During the veteran's lifetime, no service-connected 
disabilities were in effect.  

3.  The appellant has not submitted competent medical 
evidence to show a medical nexus between the veteran's period 
of military service and his cause of death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Basic eligibility to Survivors' and Dependents' 
Educational Assistance is not established.  38 U.S.C.A. 
§ 3501(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that she is entitled to benefits 
stemming from the veteran's cause of death.  Specifically, 
she contends that her husband's death was related to his 
exposure to Agent Orange while in service and as such, she 
asserts she is entitled to dependency and indemnity 
compensation and dependents' and survivors educational 
assistance.  The death certificate of record discloses that 
in February 1989, the veteran died of cardiac arrest, the 
onset of which occurred within five minutes of his death, due 
to septic shock, which existed for seven days prior to death, 
due to right thalamic glioblastoma multiforme; as to the 
latter, the interval between onset and death was four months.  
A significant factor that also contributed to the veteran's 
death, but was not the cause of his death, was aspiration 
pneumonia.

Pertinent VA regulations provide that service connection may 
be established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 
1991); 38 C.F.R. § 3.312 (1999).  

Applicable regulations also provide that a veteran who, 
during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to the establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e) (1999).

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341-46 (January 4, 1994).  Additionally, it has been 
held that in order to be entitled to the presumption of 
service connection for herbicide exposure, the veteran must 
have been diagnosed to have one of the conditions enumerated 
in either 38 U.S.C.A. § 1116(a) (West 1991) or 38 C.F.R. § 
3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168 (1999).

The appellant must establish a well-grounded claim before the 
Board will consider the merits of such claim.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim requires sufficient and 
cognizant medical evidence to substantiate the appellant's 
assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Additionally, a well-grounded claim is a meritorious 
claim, that is, one capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To establish a well-grounded claim for service connection, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter, referred to as the "Court") 
requires evidence of a medical diagnosis of a current 
disability; medical, or lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an inservice injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), aff'g sub nom. Epps v. Brown, 9 Vet. App. 341 
(1996).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  

Nonetheless, the veteran may establish entitlement to service 
connection for a brain tumor on a direct basis.  In Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

The record reflects that service medical records are negative 
for any pertinent complaints, notations, or clinical 
findings.  A pre-induction examination in July 1966 was 
normal in pertinent part.  An August 1968 separation 
examination was equally negative for any relevant medical 
findings.  Brain cancer was not reported until many years 
after service, and entitlement to service connection under 
38 C.F.R. § 3.309(a) is not in order.  Thus, in this respect, 
the veteran has not established a well-grounded claim.  

Furthermore, there is no clinical evidence post-service to 
establish a medical nexus between the veteran's death and his 
period of service.  Specifically, the medical evidence of 
record consists of VA hospitalization reports dated in 
November 1988 related to treatment for glioblastoma 
multiforme.  These records date 20 years after the veteran's 
separation from service.  Additionally, in a June 1998 
statement, a private physician remarked that the veteran was 
exposed to Agent Orange while serving in Vietnam and that he 
died of medical complications of glioblastoma multiforme.  
Nonetheless, the physician confirmed that there was no 
research to substantiate a medical link between exposure to 
Agent Orange and eventual development of a brain tumor.  
Thus, in this regard as well, the veteran fails to establish 
a well-grounded claim.  

Overall, competent medical evidence has not been presented 
that would tend to link the veteran's death to any incident 
of military service.  Clearly, there is no competent medical 
evidence of record, beyond the appellant's own statements, 
linking the veteran's death to his period of service or 
specifically to in-service exposure to Agent Orange.  Because 
this issue involves an opinion regarding medical causation or 
a medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Caluza at 
498, 504.  As the appellant is a lay person with no medical 
training or expertise, her opinion that in-service Agent 
Orange exposure contributed to the veteran's death is 
insufficient to establish medical causation in this case.  
See Espiritu at 492, 495.  

In this case, in view of the appellant's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Where a claim is not 
well grounded, it is incomplete and no duty to assist 
attaches.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, where a 
claimant puts the VA on notice of the existence of evidence 
which would make the claim well grounded, the VA is obliged 
under 38 U.S.C.A. § 5103(a) (West 1991), to advise the 
claimant of the evidence needed to complete the application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  As the 
Board has not been made aware of the existence of additional 
evidence that might well ground the appellant's claim, no 
duty in this case arises pursuant to 38 U.S.C.A. § 5103(a).  

Entitlement under 38 U.S.C.A. § Chapter 35

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if a 
permanent total service-connected disability was in existence 
at the date of the veteran's death or the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (1999).

In this case, the veteran neither had a permanent total 
service-connected disability on the date of his death nor did 
he die as a result of a service-connected disability.  Thus, 
this appellant is not considered an eligible person, and as 
such, there is no legal merit to a claim for such benefits.  
This claim must, therefore, be denied.  Sabonis v. Brown, 6 
Vet. App. 426 (1994). 

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Survivors and Dependents' Education Assistance 
under 38 U.S.C.A.  Chapter 35 is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 

